Citation Nr: 1501116	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  13-21 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for a right knee disorder.

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a total disability rating for individual unemployability (TDIU).  

4.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty from October 2002 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 
 
A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals documents that are either not pertinent to the present appeal or duplicative of documents contained within the paper claims file.
 
The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2009 rating decision, the RO denied service connection for a bilateral knee disorder.  The Veteran did not perfect an appeal within the applicable time period nor was new and material evidence received within one year of the issuance of that decision.

2.  Since the October 2009 rating decision, additional evidence has been received which relates to unestablished facts necessary to substantiate the previously denied claim of service connection for a right knee disorder.

3.  Throughout the appeal period, the Veteran has not required regulation of strenuous physical activities as part of the medical management of his type II diabetes mellitus.

4.  The Veteran is as likely as not unable to secure or maintain a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision which denied service connection for bilateral knee disorders is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014) 

2. New and material evidence has been received to warrant reopening the previously denied claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 5107, 5108; 38 C.F.R. § 3.156(a).

3.  The criteria for a rating in excess of 20 percent for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 7913 (2014).

4.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in December 2011 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. 

Additionally, the Veteran was afforded VA examinations in January 2012 and January 2013 that are determined to adequate for adjudication purposes, as they include a review of the claims file, an examination of the Veteran, and findings in accordance with the rating criteria. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and material claim

The RO denied the Veteran's claim of service connection for a bilateral knee disability in an October 2009 rating decision, finding that the Veteran did not have a diagnosis of a bilateral knee disorder as a result of service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the October 2009 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  Specifically, in a November 2010 VA opinion, the examiner stated that "bilateral knee condition is as least as likely as not caused by or a result of an in-service injury to the knees."  This new evidence addresses the reason for the previous denial; that is, a disorder with a nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    

Increased rating for diabetes mellitus

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994). Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's diabetes mellitus is assigned a 20 percent evaluation which contemplates diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 40 percent disability evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id. 

A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Id.

 A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The Veteran was initially granted service connection for diabetes in a June 2010 rating decision.  The Veteran filed a claim for an increased rating in August 2011. 

VA treatment records showed regular treatment for diabetes, including prescription for insulin to which the Veteran initially appeared to be resistant.  The record does not show that the Veteran was restricted from physical activity at any point.  In 2012, the Veteran modified his diet and his diabetes appeared to be under better control.  

The Veteran underwent a VA examination for his diabetes in January 2012.  The examiner noted that the Veteran's treatment included managing his diabetes with a restricted diet, prescribed oral hypoglycemic agent, and prescribed insulin injection more than once a day.  The examiner also noted that the Veteran required regulation of activities as part of his diabetes management; however, did not provide an example of the type of activities that need to be regulated.  Later in the examination report, it was noted that the Veteran was medically directed not to drive due to his diabetes.

In a January 2013 VA examination, the examiner again noted that the Veteran's treatment included managing his diabetes with a restricted diet, prescribed oral hypoglycemic agent, and prescribed insulin injection more than once a day.  However, the examiner also found that the Veteran was not required to restrict his activities as part of medical management of his diabetes.  A subsequent section regarding the functional impact of his diabetes on his ability to work contained no reference to the Veteran being restricted from driving or any other activity. 

The Board finds that an increased evaluation is not warranted.  Although the Veteran has been treated with an oral hypoglycemic agent, and now receives insulin injections more than twice per day, ratings of 40, 60 or 100 percent are precluded because regulation of his activities is not required for medical management of his diabetes mellitus.  The criteria are written in the conjunctive and are not successive, thus this element must be present.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).  Although the January 2012 VA examiner noted that the Veteran was required to restrict his activities, the only restriction noted was regarding driving.  For purposes of the 40 percent evaluation, regulation of activities is defined as avoidance of strenuous physical or recreational activities, as prescribed by a physician, in order to control otherwise uncontrollable blood sugar.  Aside from a restriction on driving, there is no indication that strenuous, physical activity was restricted.  

As the preponderance of the evidence is against the Veteran's claim on this point, the benefit of the doubt rule is not for application in resolution of this aspect of the Veteran's appeal.  As regulation of strenuous physical activities is not required for medical management of the type II diabetes mellitus at any time during the relevant rating period, staged ratings are not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

TDIU

A TDIU is warranted where the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of the following for service-connected disabilities:  posttraumatic stress disorder (PTSD) at 70 percent; ulcerative colitis at 30 percent; diabetes mellitus at 20 percent; right arm and hand neuropathy at 20 percent; left arm and hand neuropathy at 20 percent; left knee disorder at 10 percent, tinnitus at 10 percent, left leg neuropathy at 10 percent, right leg neuropathy at 10 percent; and plantar fasciitis, hemorrhoids, reflux, bilateral reflective error, and erectile dysfunction as noncompensable.  His combined rating is 90 percent.  Thus, the scheduler criteria are met.  See 38 C.F.R. § 4.16(a)(2)-(3) (schedular criteria for a TDIU).  

In a February 2012 statement, a medical practitioner opined that the Veteran has frequent mental health and medical appointments that make him unable to sustain gainful employment.  

In July 2013, the Veteran underwent a VA examination for his PTSD.  The examiner opined that "the Veteran's PTSD would render him unable to participate in employment due to the inability to maintain work relationships with other people.  He would be considered unemployable based solely on his symptoms of PTSD." 

The Veteran's file was reviewed by a vocational consultant in July 2014.  She opined that the Veteran is "totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service-connected PTSD; neuralgia of the left middle radicular nerve; neuralgia of the sciatic nerve; tinnitus; diabetes mellitus, irritable colon; and left knee." 

The Board finds that, with resolution of reasonable doubt in his favor, this evidence demonstrates that the Veteran is entitled to a TDIU.  Therefore, a TDIU is granted. 


ORDER

As new and material evidence sufficient to reopen a claim of service connection for a right knee disorder has been received, the Veteran's application to reopen his claim is granted.  

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus is denied.  

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.


REMAND

The Board finds that remand is necessary to determine whether the Veteran has a right knee disorder that is due to service.  

The record contains multiple references to a bilateral knee condition (see February 2009 C & P examination) and bilateral knee pain (see November 2010 VA examination report).  The record also shows the Veteran had limitation of motion of the right knee.  

The Veteran has undergone VA examinations of the knees in February 2009, September 2009, November 2010, and January 2013.  While no specific disability of the right knee has been diagnosed, the examiners have not provided a specific opinion on the right knee nor have x-rays been taken of the right knee.  Where VA provides the Veteran an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment for his right knee. After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder. Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile. All attempts to procure records should be documented in the file. 

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence. 

2. Thereafter, schedule the Veteran for a VA examination of the right knee.  The claims file must be made available to, and reviewed by, the examiner. All appropriate testing should be conducted.

The examiner should perform a thorough evaluation and determine if and what right knee disability the Veteran has. All indicated tests should be performed. 

The examiner must:

a. List all relevant disorders of the right knee.
b. Opine whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability had its clinical onset during active service or is related to or aggravated by any in-service disease, event, or injury. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3. After completion of the above and any additional development deemed necessary, the issue remaining on appeal should be reviewed. If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


